DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 11/30/20, 04/03/19 and 02/21/19.  
Election
2)	Acknowledgment is made of Applicants’ election filed 11/30/20 in response to the restriction and species election requirement mailed 09/28/20. Applicants have elected, without traverse, invention II, drawn to the chimeric polypeptide comprising A1 (SEQ ID NO: 6) and A2 (SEQ ID NO: 9), and the tetanus toxoid immunogenic carrier molecule species and a fragment thereof, the methionine a1 species, and the option i) a2 species. 
Status of Claims
3)	Claims 3, 5, 6, 11, 28, 29, 46, 63, 64, 81, 98, 100, 101, 105, 107, 110, 112-114, 116-121, 124-127, 129, 130, 133-137 and 139-141 have been amended via the preliminary amendment filed 01/22/2019.
	Claims 12-26, 30-45, 47-62, 65-80, 82-97 and 142-147 have been canceled via the preliminary amendment filed 01/22/2019.
	Claim 11 has been amended via the preliminary amendment filed 04/03/19.
	Claims 1-8, 10, 11, 27, 63, 64, 81, 110-129 and 141 have been canceled via the amendment filed 11/30/20.
	Claims 9, 28, 29, 46, 98, 100, 104, 107, 130, 133 and 134 have been amended via the amendment filed 11/30/20.
	New claim 148 has been added via the amendment filed 11/30/20.
	Claims 9, 28, 29, 46, 98-109, 130-140 and 148 are pending. 
	Claims 133-140 and 148 are withdrawn from consideration as being directed to non-elected invention or species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 9, 28, 29, 46, 98-109 and 130-132 are examined on the merits.  
Sequence Listing
4)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 04/03/19.
Drawings
5)	Acknowledgment is made of Applicants’ drawings filed 01/22/19. 	
Priority
6)	This instant AIA  application, filed 01/22/19, is the National Stage 371 application of PCT/EP2017/068694 filed 07/24/2017, which claims the benefit of the European application 16180748.2 filed 07/22/2016.  
Objection(s) to Specification
7)	The specification is objected to for the following reason(s):
	The use of trademark recitation(s) has been noted in the instant specification.  For example, see ‘Tween 80’, ‘Span 85’, ‘pluronic’ on page 59. All trademark recitations should be capitalized wherever they appear.  All such recitations must be CAPITALIZED. See M.P.E.P 608.01(V) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
Rejection(s) under 35 U.S.C § 112(a)
8)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
9)	Claims 9 and 107-109 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.  
	The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  
	Instant claims 107-109, which depend directly or indirectly from claim 9, are drawn to a chimeric polypeptide of the a1-A1-L- A2-a1 formula wherein A1 is an amino acid sequence 2 is an amino acid sequence constituted by at least or exactly 5 contiguous amino acids from any part of SEQ ID NO: 9 or an amino acid sequence with at least 80% sequence identity thereto, L, a1 and b1 being an optional amino acid sequence. Although b1 is an optional amino acid sequence, the recited formula I of the chimeric polypeptide does not include any b1 element. Accordingly, the minimum length of A1 and A2 in the chimeric polypeptide is four contiguous amino acids of SEQ ID NO: 6 and SEQ ID NO: 9 respectively. Thus, the claimed chimeric polypeptide represents a huge genus of up to 20% non-identical structurally divergent variant species of exactly five contiguous amino acids-long fragment species or at least five contiguous amino acids-long variant species of SEQ ID NO: 6 and SEQ ID NO: 9 sequences, wherein the species are required to have the capacity to induce an adaptive immune response including a protective adaptive humoral and/or cellular immune response (i.e., vaccine functions) against S. aureus infection in a mammal, particularly in a human being.  A vaccine ‘must by definition trigger an immunoprotective response in the host vaccinated; mere antigenic response is not enough’. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). The as-filed specification provides the following definitions for ‘adaptive’ and ‘protective adaptive’ immune responses respectively [Emphasis added]: 
[0072]  An "adaptive immune response" is an immune response in response to exposure to an antigen or immunogen, where the immune response is specific for antigenic determinants of the antigen/immunogen - examples of adaptive immune responses are induction of antigen specific antibody production or antigen specific induction/activation of cellular immune responses.[0073]  A "protective, adaptive immune response" is an antigen-specific immune response induced in a subject as a reaction to immunization (artificial or natural) with an antigen, where the immune response is capable of protecting the subject against subsequent challenges with the antigen or a pathology-related agent that includes the antigen. Typically, prophylactic vaccination aims at establishing a protective adaptive immune response against one or several pathogens.

The term ‘infection with S. aureus’ encompasses, within its broad scope, systemic and non-systemic infections, invasive and non-invasive infections, disseminated and non-disseminated infections, local or topical infections including skin abscesses, purulent skin and soft tissue infections (SSTIs), pimples, impetigo, boils, furuncles, carbuncles, scalded skin syndrome and abscesses, wounds etc. Encompassed within its broad scope are numerous very serious, life-threatening and fatal hospital acquired nosocomial and community acquired invasive or disseminated infections such as meningitis, severe sepsis, septic arthritis, necrotizing pneumonia, necrotizing fasciitis, necrotizing conjunctivitis, toxic shock syndrome (TSS), end stage renal disease, septic thrombiphlebitis of large veins, endocarditis, brain abscess, cellulitis,  osteomyelitis, mediastinitis, epidural abscess, prostatic abscess, Fournier’s gangrene etc.  See Table 11 and pages 656-658 of David et al. Clin. Microbiol. Rev. 23: 616-687, 2010.  Said ‘infection’ includes infections or diseases caused by highly virulent drug resistant serotype 5 or serotype 8 S. aureus and multiple drug-resistant, methicillin-resistant, and vancomycin-resistant strains of S. aureus (MRSA). A mammal, in particular a human being, encompasses vertebrate and non-vertebrate patients, mammalian and non-mammalian patients, human and non-human patients etc including infants, children, immune-sufficient and immune-deficient patients, immunocompromised patients such as cancer patients, AIDS patients, patients undergoing hemodialysis, transplantation patients, burnt patients, neutropenic subjects, hospitalized patients, diabetic patients etc.  A review of the instant specification indicates that at the time of the invention, Applicants were not in possession of a representative number of structurally divergent chimeric polypeptide species within the claimed broad genus wherein their structure is correlated with the requisite vaccine functions, i.e., the capacity to induce a protective adaptive humoral and/or cellular immune response against S. aureus infection in a mammal, particularly in a human being. 
	MPEP § 2163.02 states, ‘[a]n objective standard for determining compliance with the written description requirement is, ‘does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’. The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). Sufficient description to show possession of a genus may be achieved by means of disclosure of a representative number of up to 20% non-identical SEQ ID NO: 6 and SEQ ID NO: 9 polypeptide variant species and up to 20% non-identical at least or exactly 5 amino acid-long fragment species thereof, defined by amino acid sequences falling within the scope of the genus, or recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. In the instant case, the at least 80% identical variants of SEQ ID NO: 6 and SEQ ID NO: 9 and of exactly or at least five contiguous amino acids thereof encompass species that are up to 20% non-identical thereto including those having amino acid substitutions, deletions, insertions and/or other modifications. Accordingly, the structure of a representative number of such A1 and A2 polypeptide variant species having the recited amino acid sequences with amino acid substitution(s), deletion(s), point mutation(s) and/or truncation(s) anywhere along the length of SEQ ID NO: 6 and SEQ ID NO: 9 and a must be correlated with the requisite functional characteristic(s). The antigen-specific linear and/or conformational epitopes and the antigen-specific contiguous and/or discontiguous antigenic determinants within SEQ ID NO: 6 and SEQ ID NO: 9, or within their exactly five or at least five contiguous amino acids that are responsible for inducing a protective adaptive humoral and/or cellular immune response against S. aureus infection in a mammal or human being are not identified such that a skilled artisan could immediately recognize or envision at least a substantial number of species within the entire claimed genus. The specification fails to disclose which specific amino acid residues within SEQ ID NO: 6 and SEQ ID NO: 9 can be deleted, or replaced with which other amino acid residues, without losing their specific binding to the native amino acid sequences of SEQ ID NO: 6 and SEQ ID NO: 9 as present on or in any homologous or heterologous isolate of S. aureus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. The courts have decided:
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for the purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Note that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function. 

The multiple factors to consider under the written description analysis include nature of the in invention at issue, predictability of the aspect at issue, scope of the invention, existing knowledge in the particular art, the extent and content of the prior art, and maturity of the science or technology. Capon v. Eshhar (CAFC 2005). With regard to the claimed subject matter in the instant case, the state of the art even several years after the effective filing date of the instant application indicates unpredictability with regard to the success or effectiveness of a staphylococcal vaccine. For example, Zhang et al. (mBio 9: e01949-18, pages 1-13, 2018) expressly taught the following (see abstract) [Emphasis added]:
Staphylococcus aureus is a major cause of morbidity and mortality worldwide. S. aureus colonizes 20 to 80% of humans at any one time and causes a variety of illnesses. Strains that are resistant to common antibiotics further complicate management. S. aureus vaccine development has been unsuccessful so far, largely due to the incomplete understanding of the mechanisms of protection against this pathogen.

This is important because the ability of a microbial polypeptide to serve as a vaccine, i.e., in a protective, prophylactic, or therapeutic capacity, is not predictable. It is well known in the art that, of a myriad of proteins or polypeptides that may be produced by a bacterial or microbial pathogen, not all proteins or polypeptides elicit a pathogen-specific immune response that is protective against the pathogen.  The art of vaccines recognizes the unpredictability associated with whether or not an antigen or immunogenic component derived from a microbial pathogen is immunoprotective. For instance, Ellis RW (Vaccines, (Eds) Plotkin et al., W.B. Saunders Company, Philadelphia, Chapter 29, 568-575, 1988, see page 571, second full paragraph) recognized this via the teaching that the key to the problem of vaccine development “is the identification of that protein component of a ....... microbial pathogen that itself can elicit the production of protective antibodies ...... and thus protect the host against attack by the pathogen”.  The ‘vaccine’ function minimally requires an immunospecific interaction between one or more elements of a subject’s immune system and the protective epitope(s) of the encompassed polypeptide variant and polypeptide fragment species.  Greenspan et al. (Nature Biotechnology 7: 936-937, 1999) taught that defining epitopes, epitopes with the vaccine function in the instant case, is not as easy as it seems.  Greenspan et al. expressly taught that defining an epitope needs the structural characterization of the molecular interface between the antigen and the antibody.  See page 937, column 2.  According to Greenspan et al., an epitope will not include any residue not contacted by the antibody, although substitution of such a residue might profoundly affect binding.  Thus, the immunoepitopes within the instantly recited up to 20% non-identical polypeptide variants and fragments of enormous structure and scope that possess the vaccine functions and that induce a protective adaptive humoral and/or cellular immune response against S. aureus infection in a mammal or human being can only be identified empirically.  Applicants have not described what contiguous or discontiguous antigenic determinants, or conformational or non-conformational epitopes of the recited SEQ ID NO: 6 and SEQ ID NO: 9, their variant species and their fragment species, are correlated with the required vaccine (protective) functions.  Therefore, in accordance with the Written Description Guidelines, the description of polypeptides of SEQ ID NO: 6 and SEQ ID NO: 9 is not representative of the genus of up to 20% non-identical polypeptide variant and fragment species as claimed.  A showing of structure-function correlation for the claimed genus is lacking.
The Guidelines for Examination of Patent Applications under the 35 U.S.C § 112, first paragraph (pre-AIA ), Written Description Requirement (66 FR 1099-1111, January 5, 2001) state: ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’ (at 1106).  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated”). While the polypeptide variant species having up to 20% sequence non-identity to SEQ ID NO: 6 and SEQ ID NO: 9 and carrying multiple amino acid substitutions, deletions and/or mutations are expected to be immunogenic, their immunospecificity to antigenically and genetically variable strains of S. aureus is simply unpredictable.  From Applicants’ specification, a skilled artisan cannot immediately envision or recognize at least a substantial number of members of the genus of SEQ ID NO: 6 and SEQ ID NO: 9 variants and at least or exactly 5 amino acid-long fragments that have the capacity to induce a protective adaptive humoral and/or cellular immune response against S. aureus infection in a mammal or human being. A convincing structure-function relationship must exist. This is important because Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) taught that a skilled artisan is well aware that assigning functional activities for any particular protein or a family of proteins based upon sequence homology is inaccurate, partly because of the multifunctional nature of proteins. See abstract; and page 34. Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan’s best guess as to the function of the structurally related protein. See abstract and Box 2. A review of the instant specification indicates that certain chimeric polypeptides of the instant application upon subcutaneous immunization of mice exhibited no significant protective effect against S. aureus USA 300 subcutaneous skin abscess formation in said mice. See section [0392]. The CHIM_2723_2753_S_FS chimeric polypeptide comprising SEQ ID NO: 77 and the CHIM_2723_2753_L_FS chimeric polypeptide comprising SEQ ID NO: S. aureus MRSA252 as measured by percent survival. See top panel of Figure 1B and top two panels of Figure 3A. However, these are not representative of the broadly claimed variant genus. Clearly, Applicants were not in possession of chimeric polypeptide species comprising amino acid sequences with up to 20%, 19%, 18%, 17% etc non-identity to SEQ ID NO: 6 and to SEQ ID NO: 9 as well as chimeric polypeptide species comprising pentamers, hexamers, septamers, octamers etc of SEQ ID NO: 6 and SEQ ID NO: 9, with or without a linker, the structure of which species was correlated with the requisite functions, i.e., the capacity to induce a protective adaptive humoral and/or cellular immune response against any infection by any strain, any serotype, or any capsular type of S. aureus infection in a mammal or human being.  In the instant case, Applicants’ specification does not contain a written description sufficient to show that they had possession of the full scope of the claimed invention at the time the application was filed.  Instant claims do not meet the written description provision of 35 U.S.C § 112(a).   
Rejection(s) under 35 U.S.C § 112(b)
10)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11)	Claims 9, 28, 29, 46, 98-109 and 130-132 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.   
	(a)	Claim 9 is ambiguous, inconsistent and/or indefinite in the limitations: ‘formula I ….. wherein ….. b1  is an … amino acid sequence’.  There is no ‘b1’ in formula I. 
	(b)	Claim 105 is indefinite because it depends on a canceled claim, i.e., claim 1. The metes and bounds of the claim are indeterminate.
	(c)	The limitation ‘such as’ in claim 106 renders the claim indefinite. For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the phrase ‘such as immunogenic carrier proteins’ with the phrase --wherein the immunogenic carrier molecule is an immunogenic carrier protein--.

	(e)	Claim 130 is indefinite for lacking sufficient antecedence in the limitations ‘a chimeric polypeptide according to claim 9'. For proper antecedence, it is suggested that Applicants replace the above-identified limitations with the limitations --the chimeric polypeptide according to claim 9--. 
(f)    Claims 28, 29, 46, 98-109 and 130-132, which depend directly or indirectly from claim 9, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Claim(s) Objection(s)
12)	Claims 28, 29, 46, 98 and 100 are objected to for the following reasons:
	(a)	Claims 28 and 29 are incorrect in the use of the plural limitation ‘SEQ ID NOs: 6 or 9’ with the use of the alternate limitation ‘or’ [Emphasis added].  See last line of claim 28 and line 3 of claim 29. For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitation with the limitations --SEQ ID NO: 6 or SEQ ID NO: 9--.
	(b)	Analogous objection and criticism apply to claims 46, 98 and 100 with regard to the limitation ‘SEQ ID NOs: 6 or 9’.
Conclusion
13)	No claims are allowed.
Correspondence
14)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
15)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If 
16)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


March, 2021